Citation Nr: 0517712	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 decision by the RO in Newark, New 
Jersey, which confirmed and continued a noncompensable 
disability rating for a right thumb disorder.  In November 
1999 the RO increased the veteran's right thumb disability 
rating to 10 percent.  The 10 percent disability rating has 
remained in effect since that time.  In the course of this 
appeal, the veteran relocated and his file was transferred to 
the Baltimore, Maryland, VARO.

In March 2004, the Board denied service connection for a 
right wrist disorder and an increased disability evaluation 
for right thumb fracture residuals.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2005 order, the Court 
granted the parties' Joint Motion to partially vacate and 
remand the Board's March 2004, decision.  Pursuant to the 
actions requested in the Joint Motion, the issue of an 
increased evaluation for right thumb fracture residuals was 
remanded to the Board for development and readjudication 
consistent with the directives contained therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service connected right thumb 
disability is more severe than the current 10 percent 
evaluation reflects.  

The rating criteria for evaluating disability involving 
single or multiple digits of the hand were amended, effective 
August 26, 2002.  While the rating criteria for thumb 
impairment do not appear to have changed, a note under 
Diagnostic Code 5224 now requires that a medical 
determination must " . . . consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand."  

The relevant evaluation requirements effective since August 
26, 2002 also provide for a new diagnostic code, which 
discusses the particular limitation of motion of the thumb.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2004).  According to 
this Diagnostic Code, evidence of a gap of less than one inch 
(2.5 centimeters) between the thumb pad and the fingers of 
the minor hand, with the thumb attempting to oppose the 
fingers, results in the assignment of a noncompensable 
disability evaluation.  Id.  Evidence of a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers on the minor hand, with the thumb attempting to 
oppose the fingers, warrants the assignment of a 10 percent 
disability rating.  Id.  Evidence of a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers on the minor hand, with the thumb attempting to 
oppose the fingers, is necessary for the grant of the next 
higher evaluation of 20 percent.  Id.  A complete and 
thorough review of the claims folder indicates that the RO 
has not provided the veteran with the provisions of the new 
Diagnostic Code 5228.  A remand will ensure due process of 
law, and avoid the possibility of prejudice. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).

In addition, the February 2003 VA examination, which was 
performed subsequent to the amendments at issue here, did not 
address the gap, if any, between the veteran's right thumb 
and fingers.  Therefore, the Board concludes that in order to 
comply with VA's duty to assist and because the evidence of 
record with regard to the issue on appeal does not address 
the criteria in Diagnostic Code 5228, the veteran should 
undergo additional VA examination to obtain findings specific 
to the rating criteria for an increased evaluation for his 
right thumb disability.  The examiner should also render 
findings as to extent of functional loss due to pain and/or 
weakness, to include with repeated use and during flare-ups.  
See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO should consider all potentially 
applicable diagnostic codes and rating code provisions, to 
specifically include those cited to above, in evaluating the 
service-connected disability.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for his service connected right 
thumb disability since February 2003.  
The RO should take appropriate steps to 
obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to determine the current severity of the 
veteran's right thumb disability.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The examination should 
include any diagnostic testing that is 
deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  The physician 
should describe in detail all symptoms 
reasonably attributable to the service-
connected right thumb disability and its 
current severity.  

In examining the right thumb the examiner 
should indicate the range of motion 
expressed in degrees, including the 
specific limitation of motion due to 
pain, and state the normal range of 
motion.  In particular, the examiner 
should specifically note (in inches or 
centimeters) the length of any gap 
between the veteran's right thumb pad and 
right fingers, with his thumb attempting 
to oppose his fingers.  The physician 
should opine whether an additional 
evaluation is warranted for resulting 
limitation of motion of other digits or 
interference with overall function of the 
hand.

The examiner should set forth the extent 
of any functional loss present in the 
veteran's right thumb due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected right thumb 
disability has upon veteran's daily 
activities.  Any additional impairment on 
use, or in connection with any flare-up 
should be described in terms of the 
degree of additional range-of-motion 
loss.  

Further, the examiner should offer 
opinion as to whether, in view of the 
overall functional limitations imposed by 
the veteran's right thumb disability, it 
is at least as likely as not that such 
disability is comparable to (1) favorable 
ankylosis of the thumb; (2) unfavorable 
ankylosis of the thumb; or (3) amputation 
of the thumb.  If disability comparable 
to amputation of the thumb is found, the 
examiner must indicate whether such 
amputation is more consistent with 
amputation (a) at the distal joint or 
through the proximal phalanx; (b) at the 
metacarpophalangeal joint or through 
proximal phalanx; or (c) with metacarpal 
resection.  The conclusion of the 
examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  The RO 
should readjudicate the claim in light of 
all pertinent evidence and legal 
authority (to include the former and all 
revised criteria for rating diseases and 
injuries of the right thumb.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (pre August 
26, 2002); Diagnostic Codes 5224 and 5228 
(post August 26, 2002).  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case to and allow him a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




